Citation Nr: 0005477	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, lumbosacral spine L4-L5 and L5-S1 with 
radiculopathy, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1987 to March 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 1998 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In his November 19998 substantive appeal and March 1999 
notice of disagreement, the veteran indicated that he wanted 
a hearing before a local hearing officer.  In correspondence 
received in April 1999, the veteran indicated that he wished 
to withdraw his hearing request.


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus, lumbosacral 
spine L4-L5 and L5-S1 with radiculopathy, post operative has 
been manifested by low back pain radiating to the right lower 
extremity with limitation of motion, although improvement 
following surgery is indicated.

2.  The veteran apparently has resumed substantially gainful 
employment;  in any event his only service-connected 
disability is his low back disability, which is rated 40 
percent disabling and which, when evaluated alone and in 
association with his educational attainment and occupational 
experience, is not sufficiently disabling as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent disability 
evaluation for herniated nucleus pulposus, lumbosacral spine 
L4-L5 and L5-S1 with radiculopathy, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for a low back disability

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service medical records reveal that he suffered 
from degenerative disc disease at L5-S1.  A March 1993 
Physical Evaluation Board indicated that the veteran suffered 
from L-5 radiculopathy.  Based on service medical records and 
a June 1993 VA examination, in September 1993 the RO granted 
the veteran service connection for his low back disability 
and assigned a 20 percent disability rating.

A June 1993 VA examination reflects a diagnosis of herniated 
nucleus pulposus, lumbosacral spine L4, L5, and L5-S1 with 
radiculopathy.

The veteran underwent a VA neurological examination in 
January 1994.  The impression was chronic posttraumatic 
lumbar radiculopathy, primary sensory involving L5-S1 with 
some residual bladder dysfunction.

An October 1997 VA outpatient treatment record indicates that 
the veteran complained of right paraspinal muscle soreness.  
The assessment was low back pain.

At a November 1997 VA examination, the veteran complained of 
pain shooting down to both legs, the right greater than the 
left.  He stated that prolonged sitting aggravated his pain.  
The veteran's gait was limping to the right and he used the 
arms of the chair on arising.  There was no spasm or atrophy 
of the paraspinous muscles.  Straight leg raising was 
negative to 70 degrees except for some pain in the hamstring 
area.  Sensation was intact bilaterally, but a questionable 
decrease in sensation was noted throughout both legs.  Range 
of motion was as follows: forward flexion to 90 degrees, and 
backward extension to 20 degrees; left lateral movement to 30 
degrees, and right lateral movement to 35 degrees; left 
rotation to 40 degrees, and right rotation to 15 degrees.  An 
MRI of the lumbar spine revealed central disc herniation at 
L5-S1 without any mass effect on the thecal sac.  The 
diagnosis was lumbar strain with radiculopathy and some 
decreased range of motion.

December 1997 VA EMG testing revealed an impression of 
bilateral L5 radiculopathy.

A January 1998 lumbar myelogram, with post myelogram CT scan, 
revealed the following impression: medium sized, calcified 
central focal disc bulge or herniation at L5-S1, slightly 
greater on the left than the right, encroaching on the left 
S1 root, without significant compression.

A February 1998 private hospital operative report reflects 
that the veteran underwent a left L5-S1 hemilaminectomy.  The 
final diagnosis was calcified disc, left S-1.

An RO rating decision in April 1998 granted a temporary total 
evaluation for convalescence (for the February 1998 back 
surgery) under 38 C.F.R. § 4.30 from February 4, 1998 to May 
31, 1998.  By VA letter dated in July 1998, the veteran was 
informed that his low back disability evaluation would be 
adjusted back to the prehospital rate (20 percent) effective 
June 1, 1998.

At a November 1998 VA examination, the veteran complained of 
constant paresthesia made worse by prolonged sitting.  He 
also complained of constant cramping that lasted less than 
one minute and felt like his leg was trembling.  He denied 
disturbance of bowel or bladder function.  He had a corset 
which he wore when busy.  Physical examination revealed that 
the veteran walked in a normal and natural manner, and was 
able to walk upon his heels and toes.  His reflexes at the 
knees, hamstrings, and ankles were 3+ equal and symmetrical.  
His appreciation of pin prick, touch, and vibration was 
everywhere normal.  The veteran stood with his spine erect.  
There was no spasm of the paravertebral muscles.  A healed 
surgical scar was noted.  Extension at the waist was limited 
to 15 degrees, and forward flexion was between 75-80 degrees.  
He was able to tilt 15-18 degrees, and rotation of the spine 
was 35-40 degrees.  The veteran was able to tolerate 90 
degrees of straight leg raising on each side.  There was 
minimal lower extremity weakness inadequate to interfere with 
his motility or posture.  The diagnosis was degenerative disc 
disease at L5-S1, with disc atrophy, Schmorl node, and 
progressive prolapse of nuclear content taking place over the 
course of several years.  The examiner stated that "there is 
no doubt that this patient is employable."

In a March 1999 statement, the veteran indicated that he had 
constant pain and numbness in his legs which would worsen 
upon standing, sitting, or walking.  He also indicated that 
his back pain was causing sleep problems.  The veteran stated 
he thought he was not seeking a 100 percent rating on a 
permanent basis but that he should get a 100 percent rating 
from October 1997 to May 1998.

The veteran's low back disability is currently rated as 20 
percent disabling under the provisions of Diagnostic Code 
5293.  According to Diagnostic Code 5293, intervertebral disc 
syndrome, a 20 percent rating will be assigned when recurring 
attacks are present, a 40 percent rating will be assigned for 
severe impairment, recurring attacks, with intermittent 
relief, and a 60 percent rating will be assigned for 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

After reviewing the evidence, the Board finds that the 
veteran's low back disability more nearly approximates the 
criteria for a 40 percent rating under Diagnostic Code 5293.  
This is certainly the case, in the Board's opinion when you 
consider the medical evidence from 1992 to the time of his 
surgery.  The record reveals that the veteran's complaints of 
significant radiculopathy were confirmed by MRI and EMG 
testing.  In reviewing the veteran's back disorder for 
limitation of range of motion as well as the functional 
impairment which may be attributed to the associated pain and 
weakness, see 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board finds that the 
evidence shows that the veteran had (prior to his February 
1998 left L5-S1 hemilaminectomy) limitation of motion in the 
lumbar spine.  In short, the Board views the record as a 
whole as leading to the conclusion that the veteran's low 
back disability picture more nearly approximates the criteria 
for a 40 percent rating under Diagnostic Code 5293 and 
entitlement to that rating is established.  38 C.F.R. § 4.7.  
The Board recognizes that he had good results from the 
surgery, but his complaints continued.  

However, the preponderance of the evidence is against a 
rating in excess of 40 percent for his lumbar spine 
disability.  The Board has considered Diagnostic Codes 5285, 
5286, and 5289.  However, there is no evidence of fractured 
lumbar vertebrae or ankylosis to qualify the veteran for a 
rating in excess of 40 percent under any of those codes.  The 
veteran has reported low back pain with radiation to the 
lower extremities, and an MRI of the lumbar spine has 
revealed central disc herniation at L5-S1.  However, there 
was no mass effect on the thecal sac, and no examiner has 
found or diagnosed pronounced, persistent neurological 
symptoms associated with the veteran's low back disability, 
such as sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, or absent ankle jerk.  After 
comparing the evidence to the diagnostic criteria set forth 
under Diagnostic Code 5293, the Board finds that the 
preponderance of the evidence is against entitlement to a 60 
percent rating under Diagnostic Code 5293.

As the Board has found that the preponderance of the evidence 
is against a rating in excess of 40 percent for the veteran's 
low back disability, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's back disability has 
resulted in frequent hospitalizations or caused a marked 
interference in his employment.  In this regard, the Board 
notes that the November 1998 VA examiner has opined that the 
veteran is able to work.  Further, in a March 1999 letter, 
the veteran also indicated that he was able to work.  
Accordingly, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran and has representative have essentially stated 
that the November 1998 VA examination was inadequate for 
rating purposes.  However, the Board notes that the 
examination contained an extensive medical history portion, 
and referenced a multitude of findings from earlier treatment 
records, including service medical records.  The Board notes 
that the November 1998 VA examiner conducted a variety of 
tests, including range of motion testing, reflexes testing, 
and straight leg-raising.  The Board finds that, based on the 
medical evidence of record, it is able to adequately assess 
the veteran's condition according to the schedular criteria 
of Diagnostic Code 5293.  Therefore, further examination is 
not necessary.

As the Board has found that the preponderance of the evidence 
is against a rating in excess of 40 percent for the veteran's 
low back disability, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that the November 1998 VA examination seems 
to indicate that the veteran has had a lessening of symptoms 
subsequent to his February 1998 surgery.  In the Board's 
opinion, the RO should reschedule the veteran for another 
examination to see whether there is confirmation of his 
postoperative status.  


II.  TDIU

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected only for a low back 
disability, currently evaluated as 40 percent disabling.  His 
service-connected low back disability does not entitle him to 
a combined schedular evaluation higher than the 40 percent 
currently in effect.  In light of the foregoing, the veteran 
fails to satisfy the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a), as he 
does not have one disability ratable at 60 percent or more, 
nor does he have one disability rated at 40 percent or more, 
with sufficient additional disability to bring the total to 
70 percent or more.

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Upon review of the claims file, the Board finds 
that the evidentiary record does not permit a conclusion that 
there were any unusual or exceptional circumstances present 
in the veteran's case as to have warranted its referral to 
the VA Director of the Compensation and Pension Service.  See  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

According to the veteran's January 1998 application for 
increased compensation based on total disability, the veteran 
has a high school education and some college, and last worked 
as a trucker and a mechanic in September 1997.  At the 
November 1998 VA examination, the examiner stated as follows:

The patient indicated to me that he was 
looking for work at the time of 
examination, and it would therefore seem 
that his assessment of himself is that he 
is capable of performing some kind of 
work and, indeed, preparing himself for a 
career in electrical and electronic 
industries.  Thus, in answer to the 
question of employability, there is no 
doubt that this patient is employable.

The examiner went on to state that the veteran could be 
engaged in all but the heaviest form of industrial work.

In a March 1999 statement, the veteran indicated that "I am 
now able to work, but am limiting myself to work not as 
physically demanding."

Based on the foregoing, and especially in view of the fact 
that there does not appear to be any medical opinion of 
record which relates that the veteran is unemployable due to 
his service-connected low back disability, the Board 
concludes that his low back disability, when evaluated in 
association with his educational attainment and occupational 
background, is not shown to preclude a variety of 
substantially gainful employment.  In fact, the veteran 
himself has essentially indicated that he is currently able 
to work and is currently seeking employment.  Accordingly, 
the veteran is not entitled to a total disability rating 
based on individual unemployability.


ORDER

An evaluation of 40 percent for herniated nucleus pulposus, 
lumbosacral spine L4-L5 and L5-S1 with radiculopathy is 
granted, subject to governing regulations concerning payment 
of monetary awards.

A total disability rating based on individual unemployablity 
is denied. 




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

